

 
 

--------------------------------------------------------------------------------

 
[EXECUTION COPY]









 
Exhibit 10(a)
 
FOURTH AMENDMENT AND CONSENT,


dated as of April 15, 2010,


to
 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT,
 
dated as of December 22, 2003, as amended,


AMONG


SYSTEM ENERGY RESOURCES, INC.,


UNION BANK, N.A. (formerly known as Union Bank of California, N.A.),
as Administrating Bank and Funding Bank,


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent,


U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent


and


THE PARTICIPATING BANKS NAMED THEREIN














______________________________________________
 
UNION BANK, N.A., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and U.S. BANK
NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Joint Bookrunners

 
 

 
FOURTH AMENDMENT AND CONSENT TO LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT
 
 
This FOURTH AMENDMENT AND CONSENT, dated as of April 15, 2010 (this
“Amendment”), is made by and among SYSTEM ENERGY RESOURCES, INC., an Arkansas
corporation (the “Company”), UNION BANK, N.A. (formerly known as Union Bank of
California, N.A.), as Administrating Bank and as Funding Bank under the Existing
Agreement (as defined below), and the banks listed on the signature pages of
this Amendment as “Participating Banks” (such banks, together with their
respective permitted assignees from time to time, being referred to herein,
collectively, as the “Participating Banks”).
 
PRELIMINARY STATEMENTS:
 
1.           The Company, Union Bank, N.A. (formerly known as Union Bank of
California, N.A.), as Administrating Bank and as Funding Bank, Crédit Agricole
Corporate and Investment Bank (formerly known as Calyon New York Branch), as
Syndication Agent, U.S. Bank National Association, as Documentation Agent, and
the Participating Banks previously entered into that certain Letter of Credit
and Reimbursement Agreement, dated as of December 22, 2003, as amended by the
Amendment to Letter of Credit and Reimbursement Agreement, dated as of December
22, 2003, the First Amendment and Consent, dated as of May 3, 2004, the Second
Amendment and Consent, dated as of December 17, 2004, and the Third Amendment
and Consent, dated as of May 14, 2009 (as so amended, the “Existing Agreement”,
and as amended by this Amendment, the “Amended Agreement”, and as the Amended
Agreement may hereafter be amended, supplemented or otherwise modified from time
to time, the “Reimbursement Agreement”).
 
2.           The Company and the Participating Banks now wish to amend the
Existing Agreement in certain particulars.  The Company and the Participating
Banks have agreed to such amendments, on the terms and conditions set forth
herein.  The parties hereto therefore agree as follows (capitalized terms used
but not defined herein having the meanings assigned to such terms in the
Existing Agreement):
 
SECTION 1.  Amendments to Existing Agreement.  The Existing Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, hereby amended as follows:
 
(a)           Preamble.  The preamble to the Existing Agreement is hereby
amended in its entirety to read as follows:
 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of December 22, 2003,
among SYSTEM ENERGY RESOURCES, INC., an Arkansas corporation (the
“Company”), UNION BANK, N.A. (formerly known as Union Bank of California, N.A.),
as administrating bank (in such capacity, the “Administrating Bank”), UNION
BANK, N.A. (formerly known as Union Bank of California, N.A.), as issuer of the
Letters of Credit (as defined below) (in such capacity, the “Funding Bank”),
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York
Branch), as syndication agent (in such capacity, the “Syndication Agent”), U.S.
BANK NATIONAL ASSOCIATION, as documentation agent (in such capacity, the
“Documentation Agent” and, together with the Syndication Agent and the
Administrating Bank, collectively referred to as the “Agents”), and the banks
listed on the signature pages hereof under the heading “Participating Banks” and
the other banks from time to time party to this Agreement (each, a
“Participating Bank” and, collectively, the “Participating Banks”).
 
(b)           Aggregate Maximum Credit Amount.  The definition of “Aggregate
Maximum Credit Amount” contained in Section 1(a) of the Existing Agreement is
hereby amended in its entirety to read as follows:
 
“Aggregate Maximum Credit Amount” means $190,539,701.91.
 
(c)           Applicable Rate.  The definition of “Applicable Rate” contained in
Section 1(a) of the Existing Agreement is hereby amended in its entirety to read
as follows:
 
“Applicable Rate” means, for any day:
 
(a)           with respect to any drawing under a Letter of Credit that bears
interest at a rate determined by reference to the Adjusted LIBO Rate or any
Eurodollar Rate Advance subsequently made by the Participating Banks in order to
reimburse such drawing (including any Advances resulting from the subsequent
Conversion of such Eurodollar Rate Advance), (i) for the period commencing on
the date of such drawing (the “Draw Date”) to and including the 60th day
following the Draw Date, a rate per annum equal to the sum of (x) the Adjusted
LIBO Rate for the Interest Period in effect plus (y) the Eurodollar Spread
determined in accordance with the Pricing Schedule attached hereto as Schedule
3, based upon the ratings by Moody’s and S&P, respectively, applicable on such
date to the Index Debt, (ii) for the period following the 60th day following the
Draw Date to and including the 180th day following the Draw Date, a rate per
annum equal to the sum of (x) the Adjusted LIBO Rate in effect for such Interest
Period plus (y) the Eurodollar Spread determined in accordance with the Pricing
Schedule attached hereto as Schedule 3, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt plus (z) 0.25% per
annum and (iii) for the period following the 180th day following the Draw Date
until the date that such Advance is due and payable, a rate per annum equal to
the sum of (x) the Adjusted LIBO Rate in effect for such Interest Period plus
(y) the Eurodollar Spread determined in accordance with the Pricing Schedule
attached hereto as Schedule 3, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt plus (z) 1.0% per annum;
 
(b)           with respect to any drawing under a Letter of Credit that bears
interest at a rate determined by reference to the Alternate Base Rate or any ABR
Advance subsequently made by the Participating Banks in order to reimburse such
drawing (including any ABR Advances resulting from the subsequent Conversion of
any Eurodollar Rate Advance to an ABR Advance), (i) for the period commencing on
the date of such drawing (the “Initial Draw Date”) to and including the 60th day
following the Initial Draw Date, a rate per annum equal to the sum of (x) the
Alternate Base Rate in effect from time to time during such period plus (y) the
ABR Spread determined in accordance with the Pricing Schedule attached hereto as
Schedule 3, based upon the ratings by Moody’s and S&P, respectively, applicable
on such date to the Index Debt (the “ABR Spread”), (ii) for the period following
the 60th day following the Initial Draw Date to and including the 180th day
following the Initial Draw Date, a rate per annum equal to the sum of (x) the
Alternate Base Rate in effect from time to time during such period plus (y) the
ABR Spread plus (z) 0.25% per annum and (iii) for the period following the 180th
day following the Initial Draw Date until the date that such Advance is due and
payable, a rate per annum equal to the sum of (x) the Alternate Base Rate in
effect from time to time during such period plus (y) the ABR Spread plus
(z) 1.0% per annum;
 
(c)           with respect to the Participation Fees payable hereunder, the
applicable rate per annum determined in accordance with the Pricing Schedule
attached hereto as Schedule 3 (which rate is designated therein as the
“Participation Fee Rate”), based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt; and
 
(d)           with respect to the Commitment Fees payable hereunder, the rate
per annum determined in accordance with the Pricing Schedule attached hereto as
Schedule 3 (which rate is designated therein as the “Commitment Fee Rate”),
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt.


(d)           Collateral Agreements.  The definition of “Collateral Agreements”
contained in Section 1(a) of the Existing Agreement is hereby amended in its
entirety to read as follows:
 
“Collateral Agreements” means the Supplementary Capital Funds Agreement and,
prior to the termination of the Availability Agreement Assignment pursuant to
Section 26 hereof, the Availability Agreement and the Availability Agreement
Assignment.


(e)           Disclosure Documents.  The definition of “Disclosure Documents”
contained in Section 1(a) of the Existing Agreement is hereby amended in its
entirety to read as follows:


“Disclosure Documents” means the Annual Reports on Form 10-K with respect to
Entergy, the Company and the Operating Companies for the year ended December 31,
2009, copies of which have been furnished to the Banks.
 
(f)           Fee Letter.  The definition of “Fee Letter” contained in Section
1(a) of the Existing Agreement is hereby amended in its entirety to read as
follows:
 
“Fee Letter” means the Second Amended and Restated Fee Letter, dated April 15,
2010, between the Company and the Administrating Bank, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.


(g)           Owner Participant.  The definition of “Owner Participant”
contained in Section 1(a) of the Existing Agreement is hereby amended in its
entirety to read as follows:
 
“Owner Participant” means (i) RCMC I, Inc. (formerly known as RCMC Del., Inc.),
assignee in interest of Resources Capital Management Corporation, assignee in
interest of Public Service Resources Corporation, and/or (ii) Cypress GG2, LLC,
assignee in interest of Textron Financial Corporation, assignee in interest of
Lease Management Realty Corporation IV, as the case may be, and their respective
permitted successors and assigns.


(h)           Stated Expiration Date.  The definition of “Stated Expiration
Date” contained in Section 1(a) of the Existing Agreement is hereby amended in
its entirety to read as follows:
 
“Stated Expiration Date” means April 15, 2013, as such date may be extended from
time to time pursuant to Section 19 hereof.
 
(i)           Material Adverse Change.  Section 10(g) of the Existing Agreement
is hereby amended by deleting the date “December 31, 2008” in its entirety in
each place in which it appears and substituting therefor in each instance the
new date “December 31, 2009”.
 
(j)           Liens.  Section 12(e) of the Existing Agreement is hereby amended
by deleting the phrase “(viii) assignments of the Availability Agreement
permitted by the Availability Agreement Assignment” in its entirety and
substituting therefor the new phrase “(viii) prior to the termination of the
Availability Agreement Assignment pursuant to Section 26 hereof, assignments of
the Availability Agreement permitted by the Availability Agreement Assignment
(it being understood and agreed that, notwithstanding any other provision
contained herein, following such termination of the Availability Agreement
Assignment, the Company shall not create or permit to exist any assignments of,
or other Liens on, the Availability Agreement)”.
 
(k)           Sales of Participations; Assignments.  Section 23 of the Existing
Agreement is hereby amended by adding the following new subsection (e) at the
end thereof:
 
(e)           Notwithstanding the foregoing provisions of this Section 23, in no
event may any Participating Bank grant participations in its participation in
the Letters of Credit, or assign or transfer any of its obligations hereunder,
to the Company, Entergy, any Operating Company or any other Affiliate of the
Company.
 
(l)           Schedule of Participating Banks’ Risk Percentages.  Schedule 1 to
the Existing Agreement is hereby deleted in its entirety and the new Schedule 1
attached hereto is hereby substituted therefor.
 
(m)           Pricing Schedule.  The Existing Agreement is hereby amended by
attaching Schedule 3 (Pricing Schedule) attached hereto as Schedule 3 to the
Existing Agreement.
 
SECTION 2.  Consent to Amendment to Letters of Credit.  Subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Company and the Participating Banks hereby consent to, and authorize the Funding
Bank to execute and deliver to the applicable Owner Participant, an amendment to
each Letter of Credit in substantially the form of Exhibit B attached hereto.
 
SECTION 3.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date hereof when, and only when, the Administrating Bank shall have
received:  (a) counterparts of this Amendment executed by the Company, the
Administrating Bank, the Funding Bank and each of the Participating Banks (in
sufficient quantity for each party to have a fully executed original), (b) for
the account of each Participating Bank, an upfront fee in the amount agreed upon
by the Company and such Participating Bank, as notified in writing by the
Company to the Administrating Bank on or before the date hereof, (c) for the
account of the Administrating Bank, the fees set forth in that certain Second
Amended and Restated Fee Letter, dated the date hereof, between the Company and
the Administrating Bank, to the extent that such fees are due and payable on the
effective date of this Amendment, and (d) all of the following documents, each
document being dated the date of receipt thereof by the Administrating Bank
(which date shall be the same for all such documents), in form and substance
satisfactory to the Administrating Bank:
 
(i) An opinion of Morgan, Lewis & Bockius, LLP, as New York counsel to the
Company.
 
(ii) An opinion of Friday, Eldredge & Clark, LLP, as Arkansas counsel to the
Company.
 
(iii) Copies of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance by the Company of this
Amendment, certified by the Secretary or an Assistant Secretary of the Company
(which certificate shall state that such resolutions are in full force and
effect as of such date and have not been modified, rescinded or amended since
the date of adoption thereof).
 
(iv) Certified copies of all approvals, authorizations, orders or consents of,
or notices to or registrations with, any governmental body or agency required
for the Company to execute, deliver and perform its obligations under this
Amendment.
 
(v) Certificates as to the good standing of the Company, as of a recent date,
from the Secretary of State of the State of Arkansas and the Secretary of State
of the State of Mississippi.
 
(vi) A certificate of the Secretary or Assistant Secretary of the Company
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Company as in effect on such date and at all times since a date prior to
the date of the resolutions described in clause (iii) above, (B) that (x)
attached thereto is a true and complete copy of the certificate or articles of
incorporation, including all amendments thereto, of the Company and (y) such
certificate or articles of incorporation have not been amended since the date of
the last amendment thereto, and (C) as to the incumbency and specimen signature
of each officer executing this Amendment or any other document or certificate
delivered in connection herewith on behalf of the Company; together with a
certificate of another officer of the Company as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the foregoing
certificate.
 
(vii) The consent of Entergy Corporation, Entergy Arkansas, Inc., Entergy
Louisiana, LLC, Entergy Mississippi, Inc. and Entergy New Orleans, Inc., in
substantially the form of Exhibit A hereto, duly executed by an authorized
officer thereof.
 
(viii) A certificate of a duly authorized officer of the Company (the statements
in which shall be true) stating that (A) the representations and warranties
contained in Section 10 of the Amended Agreement are true and correct on and as
of such date as though made on and as of such date, and (B) no Reimbursement
Default, Prepayment Event, Event of Default, Indenture Event of Default, Event
of Loss or Deemed Loss Event has occurred and is continuing and no Reimbursement
Default, Prepayment Event, Event of Default, Indenture Event of Default, Event
of Loss or Deemed Loss Event will result from the execution, delivery and
performance of this Amendment or the consummation of the transactions
contemplated thereby.
 
SECTION 4.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)           The execution and delivery of this Amendment, and the performance
by the Company of this Amendment and the Amended Agreement, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholder, or any trustee or
holder of any Indebtedness or other obligation of it.
 
(b)           The execution and delivery of this Amendment, and the performance
by the Company of this Amendment and the Amended Agreement, do not conflict
with, or result in a breach or contravention of any of the provisions of, its
charter or by-laws (or, in the case of Entergy Louisiana, LLC, its articles of
organization or regulations) or any Applicable Law, or any indenture, mortgage,
lease or any other agreement or instrument to which it or any of its Affiliates
is a party or by which its property or the property of any of its Affiliates is
bound, or result in the creation or imposition of any Lien (other than Liens
permitted under Section 12(e) of the Reimbursement Agreement) upon any of its
property or the property of any of its Affiliates.  This Amendment has been duly
executed and delivered by the Company.
 
(c)           No Governmental Action is or will be required in connection with
the execution, delivery or performance by the Company of this Amendment, except
such Governmental Actions as have been duly obtained, given or accomplished.
 
(d)           Each of this Amendment and the Amended Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject, however, to the application by a court of
general principles of equity and to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ or
lessors’ rights generally.
 
(e)           The representations and warranties contained in Section 10 of the
Amended Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of such date.
 
(f)           No event has occurred and is continuing, or would result from the
execution and delivery of this Amendment, that constitutes an Event of Default,
Reimbursement Default, Prepayment Event, Indenture Event of Default, Event of
Loss or Deemed Loss Event.
 
SECTION 5.  Reference to and Effect on the Reimbursement Agreement.  (a) Upon
the effectiveness of this Amendment, each reference in the Existing Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Existing Agreement shall mean and be a reference to the Amended
Agreement.
 
(b)           Except as specifically amended above, the Existing Agreement shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrating Bank, the Funding Bank or the
Participating Banks under the Existing Agreement or any other Transaction
Document, nor constitute a waiver of any provision of the Existing Agreement or
any other Transaction Document.
 
(d)           This Amendment is subject to the provisions of Section 14 of the
Existing Agreement.
 
SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  In furtherance of the foregoing, it is understood and agreed that
signatures hereto submitted by facsimile or other electronic transmission shall
be deemed to be, and shall constitute, original signatures.
 
SECTION 7.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of the New York.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
SYSTEM ENERGY RESOURCES, INC.
 
By:/s/ Frank
Williford                                                                         
Name:  Frank Williford
Title:   Assistant Treasurer
 
UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.), as
Administrating Bank and Funding Bank
 


 
By:/s/ John
Guilds                                                                         
Name:  John Guilds
Title:   Vice President




Participating Banks
 
UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.), as a
Participating Bank
 


 
By:/s/ John
Guilds                                                                           
Name:  John Guilds
Title:   Vice President



Signature page to Fourth Amendment and Consent


 
 

--------------------------------------------------------------------------------

 
S-2



CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK (formerly
known as Calyon New York Branch), as a
Participating Bank and Syndication Agent
 


 
By:/s/ David
Gurghigian                                                                             
Name:  David Gurghigian
Title:    Managing Director


 
By:/s/ Sharada
Manne                                                                           
Name:  Sharada Manne
Title:    Director




U.S. BANK NATIONAL ASSOCIATION,
as a Participating Bank and Documentation
Agent
 


 
By:/s/ Paul
Vastola                                                                            
Name:  Paul Vastola
Title:    Vice President




 
BNP PARIBAS, as a Participating Bank
 


 
By:/s/ Denis
O’Meara                                                                          
Name:  Denis O’Meara
Title:    Managing Director


 
By:/s/ Pasquale A. Perraglia
IV                                                                        
Name:  Pasquale A. Perraglia IV
Title:    Vice President

Signature page to Fourth Amendment and Consent


 
 

--------------------------------------------------------------------------------

 
S-3





MIZUHO CORPORATE BANK, LTD.,
as a Participating Bank
 


 
By:/s/ Raymond
Ventura                                                                         
Name:  Raymond Ventura
Title:    Deputy General Manager


 
WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor to Wachovia
Bank, National Association), as a
Participating Bank
 


 
By:/s/ Henry R.
Biedrzycki                                                                         
Name:  Henry R. Biedrzycki
Title:    Director




COBANK, ACB, as a Participating Bank
 


 
By:/s/ Lori
Kepner                                                                            
Name:  Lori Kepner
Title:    Vice President




THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (as successor to UFJ Bank
Limited, New York Branch), as a
Participating Bank
 


 
By:/s/ Chi-Cheng
Chen                                                                            
Name:  Chi-Cheng Chen
Title:    Authorized Signatory






 
 



Signature page to Fourth Amendment and Consent


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT
 
Each of (a) Entergy Corporation (“Entergy”), as a party to that certain
Thirty-Fifth Supplementary Capital Funds Agreement and Assignment, dated as of
December 22, 2003, among Entergy, System Energy Resources, Inc. (the “Company”)
and Union Bank, N.A. (formerly known as Union Bank of California, N.A.), as
Administrating Bank, and (b) Entergy Arkansas, Inc., Entergy Louisiana, LLC,
Entergy Mississippi, Inc. and Entergy New Orleans, Inc., each as a “System
Operating Company” under that certain Thirty-Fifth Assignment of Availability
Agreement, Consent and Agreement, dated as of December 22, 2003, as amended by
the First Amendment thereto, dated as of December 17, 2004, among such System
Operating Companies, the Company and the Administrating Bank, (i) hereby
consents to the Fourth Amendment and Consent, dated as of April 15, 2010 (the
“Fourth Amendment”), to the Letter of Credit and Reimbursement Agreement, dated
as of December 22, 2003, among the Company, Union Bank, N.A. (formerly known as
Union Bank of California, N.A.), as Administrating Bank and Funding Bank, Crédit
Agricole Corporate and Investment Bank (formerly known as Calyon New York
Branch), as Syndication Agent, U.S. Bank National Association, as Documentation
Agent, and the Participating Banks named therein, as amended by the Amendment to
Letter of Credit and Reimbursement Agreement, dated as of December 22, 2003, the
First Amendment and Consent thereto, dated as of May 3, 2004, the Second
Amendment and Consent thereto, dated as of December 17, 2004, and the Third
Amendment and Consent, dated as of May 14, 2009 (as so amended, the
“Reimbursement Agreement”, the terms defined therein being used herein as
therein defined), and (ii) hereby confirms and agrees that each Collateral
Agreement (as amended through the date hereof) to which it is a party is, and
shall continue to be, in full force and effect and is hereby confirmed and
ratified in all respects except that, on and after the effective date of the
Fourth Amendment, each reference in such Collateral Agreement to “the
Reimbursement Agreement”, “thereunder”, “thereof” or words of like import
referring to the Reimbursement Agreement shall mean and be a reference to the
Reimbursement Agreement, as amended by the Fourth Amendment.


 
APril 15, 2010             
ENTERGY CORPORATION
 
By                        
Name:
Title:
 
 
ENTERGY ARKANSAS, INC.
ENTERGY LOUISIANA, LLC
ENTERGY MISSISSIPPI, INC.
ENTERGY NEW ORLEANS, INC.
 
 
By                        
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




FORM OF AMENDMENT TO LETTERS OF CREDIT




[AMENDMENT NO. 4 TO IRREVOCABLE TRANSFERABLE
LETTER OF CREDIT NO. 306S235347]


[AMENDMENT NO. 1 TO IRREVOCABLE TRANSFERABLE
LETTER OF CREDIT NO. 306S235348]
 
April 15, 2010


[RCMC I, Inc.
1300 Market Street, Suite 600
Wilmington, Delaware  19801
Attn:  Ms. Eileen A. Moran, President]


[Cypress GG2, LLC
Bayside Plaza
188 The Embarcadero, Suite 420
San Francisco, California  94105
Attn:  Stephen R. Harwood]
 


Ladies and Gentlemen:


At the request and on the instructions of our customer, System Energy Resources,
Inc., an Arkansas corporation, we hereby amend our Irrevocable Transferable
Letter of Credit No. [306S235347, dated December 22, 2003, as amended by
Amendment No. 1 thereto, dated May 4, 2004, Amendment No. 2 thereto, dated
December 17, 2004, and Amendment No. 3 thereto, dated May 14, 2009] [306S235348,
dated April 2, 2010], established in your favor (the “Letter  of Credit”), as
follows:


1.
Paragraph 1 of the Letter of Credit is hereby amended by deleting the phrase “in
an amount not to exceed [$141,329,587.77] [$37,845,877.02]” in its entirety and
substituting therefor the new phrase “in an amount not to exceed
[$151,343,233.52] [$39,196,468.39]”.



2.
Clause (x) in paragraph 7(a) of the Letter of Credit is hereby amended by
deleting the date “May 12, 2010” in its entirety and substituting therefor the
new date “April 15, 2013”.



3.
The defined term “Stated Expiration Date” contained in Schedule I to the Letter
of Credit is hereby amended in its entirety to read as follows:



 
“Stated Expiration Date” means April 15, 2013.



4.  
Schedule II to the Letter of Credit is hereby deleted in its entirety and the
new Schedule II attached hereto is hereby substituted therefor.



This Amendment shall become effective upon your delivery to us of your written
acceptance of this Amendment.


Upon the effectiveness of this Amendment, each reference in the Letter of Credit
to “this Letter of Credit”, “hereof”, “herein” or words of like import referring
to the Letter of Credit shall mean and be a reference to the Letter of Credit as
amended by this Amendment.


All other terms and conditions set forth in the Letter of Credit remain
unchanged.  This letter forms an integral part of the Letter of Credit and is to
be attached to the original Letter of Credit.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

This Amendment shall be governed by the Uniform Customs and Practice for
Documentary Credits (revision effective January 1, 1994), International Chamber
of Commerce Publication No. 500, and, as to matters not covered therein, be
governed by the laws of the State of New York, including without limitation the
Uniform Commercial Code as in effect in such State.


Very truly yours,


UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.)




By_______________________________
     Name:
     Title:




The undersigned hereby consents
to the foregoing Amendment No. [4] [1]
as of the date first above written:


[RCMC I, INC.] [CYPRESS GG2, LLC]




By___________________________
     Name:
     Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


RCMC I, Inc.




Table of Maximum Drawing Amounts




Applicable Period
 
Maximum Drawing Amount
From April 15, 2010 to and including July 15, 2010
$141,329,587.78
From July 16, 2010 to and including January 15, 2011
$145,074,482.62
From January 16, 2011 to and including July 15, 2011
$146,528,261.82
From July 16, 2011 to and including January 15, 2012
$151,343,233.52
From January 16, 2012 to and including July 15, 2012
$117,288,835.24
From July 16, 2012 to and including January 15, 2013
$120,655,014.18
From January 16, 2013 to and including April 15, 2013
$109,093,737.26




 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Cypress GG2, LLC




Table of Maximum Drawing Amounts




Applicable Period
 
Maximum Drawing Amount
From April 15, 2010 to and including July 15, 2010
$37,845,877.02
From July 16, 2010 to and including January 15, 2011
$39,196,468.39
From January 16, 2011 to and including July 15, 2011
$37,939,151.87
From July 16, 2011 to and including January 15, 2012
$32,975,790.40
From January 16, 2012 to and including July 15, 2012
$33,129,187.12
From July 16, 2012 to and including January 15, 2013
$34,472,781.21
From January 16, 2013 to and including April 15, 2013
$36,020,759.93






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1









Participating Bank
 
Participation Percentage
Union Bank, N.A.
14.695100139%
Crédit Agricole Corporate and Investment Bank
14.695100139%
U.S. Bank National Association
14.695100139%
BNP Paribas
11.808562612%
Mizuho Corporate Bank, Ltd.
11.808562612%
Wells Fargo Bank, National Association
11.808562612%
CoBank, ACB
11.808562612%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  8.680449135%







 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3





 
PRICING SCHEDULE



The “Eurodollar Spread”, “Participation Fee Rate”, “ABR Spread” and “Commitment
Fee Rate” for any day are the respective annual percentage rates set forth below
in the applicable row under the column corresponding to the Status that exists
on such day:



 
≥A-/A3
BBB+/Baa1
BBB/Baa2
BBB-/Baa3
≤BB+/Ba1
Status
Level 1
Level 2
Level 3
Level 4
Level 5
Eurodollar Spread (and Participation Fee Rate)
2.000%
2.250%
2.500%
2.750%
3.500%
ABR Spread
1.000%
1.250%
1.500%
1.750%
2.500%
Commitment Fee Rate
0.350%
0.400%
0.450%
0.500%
0.500%

 


For purposes of this Pricing Schedule, the following terms have the following
meanings:
 
“Level 1 Status” exists at any date if, at such date, the Index Debt is rated
either A- or higher by S&P or A3 or higher by Moody’s.
 
“Level 2 Status” exists at any date if, at such date (i) the Index Debt is rated
either BBB+ or higher by S&P or Baa1 or higher by Moody’s and (ii) Level 1
Status does not exist.
 
“Level 3 Status” exists at any date if, at such date (i) the Index Debt is rated
either BBB or higher by S&P or Baa2 or higher by Moody’s and (ii) neither Level
1 Status nor Level 2 Status exists.
 
“Level 4 Status” exists at any date if, at such date (i) the Index Debt is rated
either BBB- or higher by S&P or Baa3 or higher by Moody’s and (ii) none of Level
1 Status, Level 2 Status or Level 3 Status exists.
 
“Level 5 Status” exists at any date if, at such date, no other Status exists.
 
“Status” refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, or Level 5 Status exists at any date.
 
Notwithstanding the foregoing, if the Index Debt is split-rated and the ratings
differential is two or more ratings levels, the Status shall be determined
assuming that (a) the higher rating is equal to the midpoint of the two ratings
(e.g., for a split rating of A-/Baa2, BBB+ is the midpoint and will be deemed to
be the higher rating, and for a split rating of BB+/A3, Baa2 is the midpoint and
will be deemed to be the higher rating) or (b) if there is no exact midpoint,
the higher rating is equal to the higher of the two middle intermediate ratings
(e.g., for a split rating of A-/Baa3, BBB+ is the higher of the two middle
intermediate ratings and will be deemed to be the higher rating, and for a split
rating of BB+/Baa1, Baa2 is the higher of the two middle intermediate ratings
and will be deemed to be the higher rating).
 
If at any time the Index Debt is unrated by Moody’s or S&P, Level 5 Status shall
exist; provided that if the reason that there is no such Moody’s rating or S&P
rating results from Moody’s or S&P, as the case may be, ceasing to issue debt
ratings generally, then the Account Party and the Administrating Bank may select
another nationally-recognized rating agency to substitute for Moody’s or S&P, as
applicable, for purposes of the foregoing Schedule (and all references herein to
Moody’s or S&P, as applicable, shall refer to such substitute rating agency),
and until a substitute nationally-recognized rating agency is so selected the
Status shall be determined by reference to the rating most recently in effect
prior to such cessation.
 
The Eurodollar Spread, Participation Fee Rate, ABR Spread and Commitment Fee
Rate shall be increased or decreased in accordance with the foregoing Schedule
upon any change in the applicable ratings of the Index Debt.  The ratings of the
Index Debt in effect at any date are those in effect at the close of business on
such date.



 
 

--------------------------------------------------------------------------------

 
